Exhibit 3.11 AMENDED BYLAWSOF MINERALRITE CORPORATION (A NEVADA CORPORATION) ARTICLE I OFFICES Section 1.Registered Office. The registered officeof the corporation in the State of Nevada shall be in theCity of Las Vegas, State of Nevada. Section2.Other Offices.The corporation shall alsohave and maintain an office or principal place of businessat such place as may be fixed by the Board of Directors,and may also have offices at such other places, both withinand without the State of Nevada as the Board of Directorsmay from time to time determine or the business of thecorporation may require. ARTICLE II CORPORATE SEAL Section3.Corporate Seal.The corporate seal shallconsist of a die bearing the name of the corporation andthe inscription, "Corporate Seal-Nevada." Said seal may beused by causing it or a facsimile thereof to be impressedor affixed or reproduced or otherwise. ARTICLE III STOCKHOLDERS' MEETINGS Section 4.Place of Meetings.Meetings of thestockholders of the corporation shall be held at suchplace, either within or without the State of Nevada, as maybe designated from time to time by the Board of Directors,or, if not so designated, then at the office of thecorporation required to be maintained pursuant to Section 2hereof. Section5.Annual Meeting. (a.) The annual meeting of the stockholders of thecorporation, for the purpose of election of directors andfor such other business as may lawfully come before it,shall be held on such date and at such time as may bedesignated from time to time by the Board of Directors. (b.) At an annual meeting of the stockholders, onlysuch business shall be conducted as shall have beenproperly brought before the meeting.To be properlybrought before an annual meeting, business must be: (A)specified in the notice of meeting (or any supplementthereto) given by or at the direction of the Board ofDirectors, (B) otherwise properly brought before themeeting by or at the direction of the Board of Directors,or (C) otherwise properly brought before the meeting by astockholder.For business to be properly brought before anannual meeting by a stockholder, the stockholder must havegiven timely notice thereof in writing to the Secretary ofthe corporation.To be timely, a stockholder's notice mustbe delivered to or mailed and received at the principalexecutive offices of the corporation not later than theclose of business on the sixtieth (60th) day nor earlierthan the 1 close of business on the ninetieth (90th) dayprior to the first anniversary of the preceding year'sannual meeting; provided, however, that in the event thatno annual meeting was held in the previous year or the dateof the annual meeting has been changed by more than thirty(30) days from the date contemplated at the time of theprevious year's proxy statement, notice by the stockholderto be timely must be so received not earlier than the closeof business on the ninetieth (90th) day prior to suchannual meeting and not later than the close of business onthe later of the sixtieth (60th) day prior to such annualmeeting or, in the event public announcement of the date ofsuch annual meeting is first made by the corporation fewerthan seventy (70) days prior to the date of such annualmeeting, the close of business on the tenth (10th) dayfollowing the day on which public announcement of the dateof such meeting is first made by the corporation.Astockholder's notice to the Secretary shall set forth as toeach matter the stockholder proposes to bring before theannual meeting: (i) a brief description of the businessdesired to be brought before the annual meeting and thereasons for conducting such business at the annual meeting,(ii) the name and address, as they appear on thecorporation's books, of the stockholder proposing suchbusiness, (iii) the class and number of shares of thecorporation which are beneficially owned by thestockholder, (iv) any material interest of the stockholderin such business and (v) any other information that isrequired to be provided by the stockholder pursuant toRegulation 14A under the Securities Exchange Act of 1934,as amended (the "1934 Act"), in his capacity as a proponentto a stockholder proposal. Notwithstanding the foregoing,in order to include information with respect to astockholder proposal in the proxy statement and form ofproxy for a stockholder's meeting, stockholders mustprovide notice as required by the regulations promulgatedunder the 1934 Act.Notwithstanding anything in theseBylaws to the contrary, no business shall be conducted atany annual meeting except in accordance with the proceduresset forth in this paragraph (b).The chairman of theannual meeting shall, if the facts warrant, determine anddeclare at the meeting that business was not properlybrought before the meeting and in accordance with theprovisions of this paragraph (b), and, if he should sodetermine, he shall so declare at the meeting that any suchbusiness not properly brought before the meeting shall notbe transacted. (c.) Only persons who are confirmed in accordance withthe procedures set forth in this paragraph (c) shall beeligible for election as directors.Nominations of personsfor election to the Board of Directors of the corporationmay be made at a meeting of stockholders by or at thedirection of the Board of Directors or by any stockholderof the corporation entitled to vote in the election ofdirectors at the meeting who complies with the noticeprocedures set forth in this paragraph (c).Suchnominations, other than those made by or at the directionof the Board of Directors, shall be made pursuant to timelynotice in writing to the Secretary of the corporation inaccordance with the provisions of paragraph (b) of thisSection 5.Such stockholder's notice shall set forth (i)as to each person, if any, whom the stockholder proposes tonominate for election or re-election as a director: (A) thename, age, business address and residence address of suchperson, (B) the principal occupation or employment of suchperson, (c) the class and number of shares of thecorporation which are beneficially owned by such person,(D) a description of all arrangements or understandingsbetween the stockholder and each nominee and any otherperson or persons (naming such person or persons) pursuantto which the nominations are to be made by the stockholder,and (E) any other information relating to such person thatis required to be disclosed in solicitations of proxies forelection of directors, or is otherwise required, in eachcase pursuant to Regulation 14A under the 2 1934 Act(including without limitation such person's written consentto being named in the proxy statement, if any, as a nomineeand to serving as a director if elected); and (ii) as tosuch stockholder giving notice, the information required tobe provided pursuant to paragraph (b) of this Section 5.At the request of the Board of Directors, any personnominated by a stockholder for election as a director shallfurnish to the Secretary of the corporation thatinformation required to be set forth in the stockholder'snotice of nomination which pertains to the nominee.Noperson shall be eligible for election as a director of thecorporation unless nominated in accordance with theprocedures set forth in this paragraph (c).The chairmanof the meeting shall, if the facts warrant, determine anddeclare at the meeting that a nomination was not made inaccordance with the procedures prescribed by these Bylaws,and if he should so determine, he shall so declare at themeeting, and the defective nomination shall be disregarded. (d.) For purposes of this Section 5, "publicannouncement" shall mean disclosure in a press releasereported by the Dow Jones News Service, Associated Press orcomparable national news service or in a document publiclyfiled by the corporation with the Securities and ExchangeCommission pursuant to Section 13, 14 or 15(d) of theExchange Act. Section6.Special Meetings. (a.) Special meetings of the stockholders of thecorporation may be called, for any purpose or purposes, by(i) the Chairman of the Board of Directors, (ii) the ChiefExecutive Officer, or (iii) the Board of Directors pursuantto a resolution adopted by a majority of the total numberof authorized directors (whether or not there exist anyvacancies in previously authorized directorships at thetime any such resolution is presented to the Board ofDirectors for adoption), and shall be held at such place,on such date, and at such time as the Board of Directors,shall determine. (b.) If a special meeting is called by any person orpersons other than the Board of Directors, the requestshall be in writing, specifying the general nature of thebusiness proposed to be transacted, and shall be deliveredpersonally or sent by registered mail or by telegraphic orother facsimile transmission to the Chairman of the Boardof Directors, the Chief Executive Officer, or the Secretaryof the corporation.No business may be transacted at suchspecial meeting otherwise than specified in such notice.The Board of Directors shall determine the time and placeof such special meeting, which shall be held not less thanthirty-five (35) nor more than one hundred twenty (120)days after the date of the receipt of the request.Upondetermination of the time and place of the meeting, theofficer receiving the request shall cause notice to begiven to the stockholders entitled to vote, in accordancewith the provisions of Section 7 of these Bylaws.If thenotice is not given within sixty (60) days after thereceipt of the request, the person or persons requestingthe meeting may set the time and place of the meeting andgive the notice.Nothing contained in this paragraph (b)shall be construed as limiting, fixing, or affecting thetime when a meeting of stockholders called by action of theBoard of Directors may be held. Section 7.Notice of Meetings.Except as otherwiseprovided by law or the Articles of Incorporation, writtennotice of each meeting of stockholders shall be given notless than ten (10) nor more than sixty (60) days before thedate of the meeting to each stockholder entitled to vote atsuch meeting, such notice to specify the place, date andhour and purpose or purposes of the meeting.Notice of thetime, place and purpose of any meeting of 3 stockholders maybe waived in writing, signed by the person entitled tonotice thereof, either before or after such meeting, andwill be waived by any stockholder by his attendance thereatin person or by proxy, except when the stockholder attendsa meeting for the express purpose of objecting, at thebeginning of the meeting, to the transaction of anybusiness because the meeting is not lawfully called orconvened.Any stockholder so waiving notice of suchmeeting shall be bound by the proceedings of any suchmeeting in all respects as if due notice thereof had beengiven. Section 8.Quorum.At all meetings of stockholders,except where otherwise provided by statute or by theArticles of Incorporation, or by these Bylaws, thepresence, in person or by proxy duly authorized, of theholder or holders of not less than one percent (1%) of theoutstanding shares of stock entitled to vote shallconstitute a quorum for the transaction of business.Inthe absence of a quorum, any meeting of stockholders may beadjourned, from time to time, either by the chairman of themeeting or by vote of the holders of a majority of theshares represented thereat, but no other business shall betransacted at such meeting.The stockholders present at aduly called or convened meeting, at which a quorum ispresent, may continue to transact business untiladjournment, notwithstanding the withdrawal of enoughstockholders to leave less than a quorum.Except asotherwise provided by law, the Articles of Incorporation orthese Bylaws, all action taken by the holders of a majorityof the votes cast, excluding abstentions, at any meeting atwhich a quorum is present shall be valid and binding uponthe corporation; provided, however, that directors shall beelected by a plurality of the votes of the shares presentin person or represented by proxy at the meeting andentitled to vote on the election of directors.Where aseparate vote by a class or classes or series is required,except where otherwise provided by the statute or by theArticles of Incorporation or these Bylaws, a majority ofthe outstanding shares of such class or classes or series,present in person or represented by proxy, shall constitutea quorum entitled to take action with respect to that voteon that matter and, except where otherwise provided by thestatute or by the Articles of Incorporation or theseBylaws, the affirmative vote of the majority (plurality, inthe case of the election of directors) of the votes cast,including abstentions, by the holders of shares of suchclass or classes or series shall be the act of such classor classes or series. Section 9.Adjournment and Notice of AdjournedMeetings.Any meeting of stockholders, whether annual orspecial, may be adjourned from time to time either by thechairman of the meeting or by the vote of a majority of theshares casting votes, excluding abstentions.When ameeting is adjourned to another time or place, notice neednot be given of the adjourned meeting if the time and placethereof are announced at the meeting at which theadjournment is taken.At the adjourned meeting, thecorporation may transact any business which might have beentransacted at the original meeting.If the adjournment isfor more than thirty (30) days or if after the adjournmenta new record date is fixed for the adjourned meeting, anotice of the adjourned meeting shall be given to eachstockholder of record entitled to vote at the meeting. Section 10.Voting Rights.For the purpose ofdetermining those stockholders entitled to vote at anymeeting of the stockholders, except as otherwise providedby law, only persons in whose names shares stand on thestock records of the corporation on the record date, asprovided in Section 12 of these Bylaws, shall be entitledto vote at any meeting of stockholders.Every personentitled to vote shall have the right to do so either inperson or by an agent or agents authorized by a proxygranted in accordance with Nevada law.An agent soappointed need not be a stockholder.No proxy shall bevoted after three (3) years from its date of creationunless the proxy provides for a longer period. 4 Section 11.Joint Owners of Stock.If shares orother securities having voting power stand of record in thenames of two (2) or more persons, whether fiduciaries,members of a partnership, joint tenants, tenants in common,tenants by the entirety, or otherwise, or if two (2) ormore persons have the same fiduciary relationshiprespecting the same shares, unless the Secretary is givenwritten notice to the contrary and is furnished with a copyof the instrument or order appointing them or creating therelationship wherein it is so provided, their acts withrespect to voting shall have the following effect: (a) ifonly one (1) votes, his act binds all; (b) if more than one(1) votes, the act of the majority so voting binds all; (c)if more than one (1) votes, but the vote is evenly split onany particular matter, each faction may vote the securitiesin question proportionally, or may apply to the NevadaCourt of Chancery for relief as provided in the GeneralCorporation Law of Nevada, Section 217(b).If theinstrument filed with the Secretary shows that any suchtenancy is held in unequal interests, a majority or even-split for the purpose of subsection (c) shall be a majorityor even-split in interest. Section 12.List of Stockholders.The Secretaryshall prepare and make, at least ten (10) days before everymeeting of stockholders, a complete list of thestockholders entitled to vote at said meeting, arranged inalphabetical order, showing the address of each stockholderand the number of shares registered in the name of eachstockholder.Such list shall be open to the examination ofany stockholder, for any purpose germane to the meeting,during ordinary business hours, for a period of at leastten (10) days prior to the meeting, either at a placewithin the city where the meeting is to be held, whichplace shall be specified in the notice of the meeting, or,if not specified, at the place where the meeting is to beheld.The list shall be produced and kept at the time andplace of meeting during the whole time thereof and may beinspected by any stockholder who is present. Section 13.Action Without Meeting.No action shallbe taken by the stockholders except at an annual or specialmeeting of stockholders called in accordance with theseBylaws, or by the written consent of a majority of stockholders. Section 14.Organization. (a.) At every meeting of stockholders, the Chairman ofthe Board of Directors, or, if a Chairman has not beenappointed or is absent, the President, or, if the Presidentis absent, a chairman of the meeting chosen by a majorityin interest of the stockholders entitled to vote, presentin person or by proxy, shall act as chairman.TheSecretary, or, in his absence, an Assistant Secretarydirected to do so by the President, shall act as secretaryof the meeting. (b.) The Board of Directors of the corporation shallbe entitled to make such rules or regulations for theconduct of meetings of stockholders as it shall deemnecessary, appropriate or convenient.Subject to suchrules and regulations of the Board of Directors, if any,the chairman of the meeting shall have the right andauthority to prescribe such rules, regulations andprocedures and to do all such acts as, in the judgment ofsuch chairman, are necessary, appropriate or convenient forthe proper conduct of the meeting, including, withoutlimitation, establishing an agenda or order of business forthe meeting, rules and procedures for maintaining order atthe meeting and the safety of those present, limitations onparticipation in such meeting to stockholders of record ofthe corporation and their duly authorized and constitutedproxies and such other persons as the chairman shallpermit, restrictions 5 on entry to the meeting after the timefixed for the commencement thereof, limitations on the timeallotted to questions or comments by participants andregulation of the opening and closing of the polls forballoting on matters which are to be voted on by ballot.Unless and to the extent determined by the Board ofDirectors or the chairman of the meeting, meetings ofstockholders shall not be required to be held in accordancewith rules of parliamentary procedure. ARTICLE IV DIRECTORS Section 15.Number and Qualification.The authorizednumber of directors of the corporation shall be not lessthan one (1) nor more than twelve (12) as fixed from timeto time by resolution of the Board of Directors; providedthat no decrease in the number of directors shall shortenthe term of any incumbent directors.Directors need not bestockholders unless so required by the Articles ofIncorporation.If for any cause, the directors shall nothave been elected at an annual meeting, they may be electedas soon thereafter as convenient at a special meeting ofthe stockholders called for that purpose in the mannerprovided in these Bylaws. Section 16.Powers.The powers of thecorporation shall be exercised, its business conducted andits property controlled by the Board of Directors, exceptas may be otherwise provided by statute or by the Articlesof Incorporation. Section 17.Election and Term of Office ofDirectors.Members of the Board of Directors shall holdoffice for the terms specified in the Articles ofIncorporation, as it may be amended from time to time, anduntil their successors have been elected as provided in theArticles of Incorporation. Section 18.Vacancies.Unless otherwiseprovided in the Articles of Incorporation, any vacancies onthe Board of Directors resulting from death, resignation,disqualification, removal or other causes and any newlycreated directorships resulting from any increase in thenumber of directors, shall unless the Board of Directorsdetermines by resolution that any such vacancies or newlycreated directorships shall be filled by stockholder vote,be filled only by the affirmative vote of a majority of thedirectors then in office, even though less than a quorum ofthe Board of Directors.Any director elected in accordancewith the preceding sentence shall hold office for theremainder of the full term of the director for which thevacancy was created or occurred and until such director'ssuccessor shall have been elected and qualified.A vacancyin the Board of Directors shall be deemed to exist underthis Bylaw in the case of the death, removal or resignationof any director. Section 19.Resignation.Any director may resignat any time by delivering his written resignation to theSecretary, such resignation to specify whether it will beeffective at a particular time, upon receipt by theSecretary or at the pleasure of the Board of Directors.Ifno such specification is made, it shall be deemed effectiveat the pleasure of the Board of Directors.When one ormore directors shall resign from the Board of Directors,effective at a future date, a majority of the directorsthen in office, including those who have so resigned, shallhave power to fill such vacancy or vacancies, the votethereon to take effect when such resignation orresignations shall become effective, and each director sochosen shall hold office for the unexpired portion of theterm of the director whose place shall be vacated and untilhis successor shall have been duly elected and qualified. Section 20.Removal.Subject to the Articles ofIncorporation, any director may be removed by: 6 (a.) the affirmative vote of the holders of a majorityof the outstanding shares of the Corporation then entitledto vote, with or without cause; or (b.) the affirmative and unanimous vote of a majorityof the directors of the Corporation, with the exception ofthe vote of the directors to be removed, with or withoutcause. Section 21.Meetings. (a.)Annual Meetings.The annual meeting of the Boardof Directors shall be held immediately after the annualmeeting of stockholders and at the place where such meetingis held.No notice of an annual meeting of the Board ofDirectors shall be necessary and such meeting shall be heldfor the purpose of electing officers and transacting suchother business as may lawfully come before it. (b.)Regular Meetings.Except as hereinafterotherwise provided, regular meetings of the Board ofDirectors shall be held in the office of the corporationrequired to be maintained pursuant to Section 2 hereof.Unless otherwise restricted by the Articles ofIncorporation, regular meetings of the Board of Directorsmay also be held at any place within or without the stateof Nevada which has been designated by resolution of theBoard of Directors or the written consent of all directors. (c.)Special Meetings.Unless otherwise restricted bythe Articles of Incorporation, special meetings of theBoard of Directors may be held at any time and place withinor without the State of Nevada whenever called by theChairman of the Board, the President or any two of thedirectors. (d.)Telephone Meetings.Any member of the Board ofDirectors, or of any committee thereof, may participate ina meeting by means of conference telephone or similarcommunications equipment by means of which all personsparticipating in the meeting can hear each other, andparticipation in a meeting by such means shall constitutepresence in person at such meeting. (e.)Notice of Meetings.Notice of the time and placeof all special meetings of the Board of Directors shall beorally or in writing, by telephone, facsimile, telegraph ortelex, during normal business hours, at least twenty-four(24) hours before the date and time of the meeting, or sentin writing to each director by first class mail, chargesprepaid, at least three (3) days before the date of themeeting.Notice of any meeting may be waived in writing atany time before or after the meeting and will be waived byany director by attendance thereat, except when thedirector attends the meeting for the express purpose ofobjecting, at the beginning of the meeting, to thetransaction of any business because the meeting is notlawfully called or convened. (f.)Waiver of Notice.The transaction of allbusiness at any meeting of the Board of Directors, or anycommittee thereof, however called or noticed, or whereverheld, shall be as valid as though had at a meeting dulyheld after regular call and notice, if a quorum be presentand if, either before or after the meeting, each of thedirectors not present shall sign a written waiver ofnotice.All such waivers shall be filed with the corporaterecords or made a part of the minutes of the meeting. Section 22.Quorum and Voting. 7 (a.) Unless the Articles of Incorporation requires agreater number and except with respect to indemnificationquestions arising under Section 43 hereof, for which aquorum shall be one-third of the exact number of directorsfixed from time to time in accordance with the Articles ofIncorporation, a quorum of the Board of Directors shallconsist of a majority of the exact number of directorsfixed from time to time by the Board of Directors inaccordance with the Articles of Incorporation provided,however, at any meeting whether a quorum be present orotherwise, a majority of the directors present may adjournfrom time to time until the time fixed for the next regularmeeting of the Board of Directors, without notice otherthan by announcement at the meeting. (b.) At each meeting of the Board of Directors atwhich a quorum is present, all questions and business shallbe determined by the affirmative vote of a majority of thedirectors present, unless a different vote be required bylaw, the Articles of Incorporation or these Bylaws. Section 23.Action Without Meeting.Unlessotherwise restricted by the Articles of Incorporation orthese Bylaws, any action required or permitted to be takenat any meeting of the Board of Directors or of anycommittee thereof may be taken without a meeting, if allmembers of the Board of Directors or committee, as the casemay be, consent thereto in writing, and such writing orwritings are filed with the minutes of proceedings of theBoard of Directors or committee. Section 24.Fees and Compensation.Directorsshall be entitled to such compensation for their servicesas may be approved by the Board of Directors, including, ifso approved, by resolution of the Board of Directors, afixed sum and expenses of attendance, if any, forattendance at each regular or special meeting of the Boardof Directors and at any meeting of a committee of the Boardof Directors.Nothing herein contained shall be construedto preclude any director from serving the corporation inany other capacity as an officer, agent, employee, orotherwise and receiving compensation therefor. Section 25.Committees. (a.)Executive Committee.The Board of Directors mayby resolution passed by a majority of the whole Board ofDirectors appoint an Executive Committee to consist of one(1) or more members of the Board of Directors.TheExecutive Committee, to the extent permitted by law andprovided in the resolution of the Board of Directors shallhave and may exercise all the powers and authority of theBoard of Directors in the management of the business andaffairs of the corporation, including without limitationthe power or authority to declare a dividend, to authorizethe issuance of stock and to adopt a certificate ofownership and merger, and may authorize the seal of thecorporation to be affixed to all papers which may requireit; but no such committee shall have the power or authorityin reference to amending the Articles of Incorporation(except that a committee may, to the extent authorized inthe resolution or resolutions providing for the issuance ofshares of stock adopted by the Board of Directors fix thedesignations and any of the preferences or rights of suchshares relating to dividends, redemption, dissolution, anydistribution of assets of the corporation or the conversioninto, or the exchange of such shares for, shares of anyother class or classes or any other series of the same orany other class or classes of stock of the corporation orfix the number of shares of any series of stock orauthorize the increase or decrease of the shares of anyseries), adopting an agreement of merger or consolidation,recommending to the stockholders the sale, lease orexchange of all or substantially all of the corporation'sproperty and assets, recommending to the stockholders adissolution of the corporation or a revocation of adissolution, or amending the bylaws of the corporation. 8 (b.)Other Committees.The Board of Directors may, byresolution passed by a majority of the whole Board ofDirectors, from time to time appoint such other committeesas may be permitted by law.Such other committeesappointed by the Board of Directors shall consist of one(1) or more members of the Board of Directors and shallhave such powers and perform such duties as may beprescribed by the resolution or resolutions creating suchcommittees, but in no event shall such committee have thepowers denied to the Executive Committee in these Bylaws. (c.)Term.Each member of a committee of the Board ofDirectors shall serve a term on the committee coexistentwith such member's term on the Board of Directors.TheBoard of Directors, subject to the provisions ofsubsections (a) or (b) of this Bylaw may at any timeincrease or decrease the number of members of a committeeor terminate the existence of a committee.The membershipof a committee member shall terminate on the date of hisdeath or voluntary resignation from the committee or fromthe Board of Directors.The Board of Directors may at anytime for any reason remove any individual committee memberand the Board of Directors may fill any committee vacancycreated by death, resignation, removal or increase in thenumber of members of the committee.The Board of Directorsmay designate one or more directors as alternate members ofany committee, who may replace any absent or disqualifiedmember at any meeting of the committee, and, in addition,in the absence or disqualification of any member of acommittee, the member or members thereof present at anymeeting and not disqualified from voting, whether or not heor they constitute a quorum, may unanimously appointanother member of the Board of Directors to act at themeeting in the place of any such absent or disqualifiedmember. (d.)Meetings.Unless the Board of Directors shallotherwise provide, regular meetings of the ExecutiveCommittee or any other committee appointed pursuant to thisSection 25 shall be held at such times and places as aredetermined by the Board of Directors, or by any suchcommittee, and when notice thereof has been given to eachmember of such committee, no further notice of such regularmeetings need be given thereafter.Special meetings of anysuch committee may be held at any place which has beendetermined from time to time by such committee, and may becalled by any director who is a member of such committee,upon written notice to the members of such committee of thetime and place of such special meeting given in the mannerprovided for the giving of written notice to members of theBoard of Directors of the time and place of specialmeetings of the Board of Directors.Notice of any specialmeeting of any committee may be waived in writing at anytime before or after the meeting and will be waived by anydirector by attendance thereat, except when the directorattends such special meeting for the express purpose ofobjecting, at the beginning of the meeting, to thetransaction of any business because the meeting is notlawfully called or convened.A majority of the authorizednumber of members of any such committee shall constitute aquorum for the transaction of business, and the act of amajority of those present at any meeting at which a quorumis present shall be the act of such committee. Section 26.Organization.At every meeting ofthe directors, the Chairman of the Board of Directors, or,if a Chairman has not been appointed or is absent, thePresident, or if the President is absent, the most seniorVice President, or, in the absence of any such officer, achairman of the meeting chosen by a majority of thedirectors present, shall preside over the meeting.TheSecretary, or in his absence, an Assistant Secretarydirected to do so by the President, shall act as secretaryof the meeting. 9 ARTICLE V OFFICERS Section 27.Officers Designated.The officers ofthe corporation shall include, if and when designated bythe Board of Directors, the Chairman of the Board ofDirectors, the Chief Executive Officer, the President, oneor more Vice Presidents, the Secretary, the Chief FinancialOfficer, the Treasurer, the Controller, all of whom shallbe elected at the annual organizational meeting of theBoard of Direction.The Board of Directors may alsoappoint one or more Assistant Secretaries, AssistantTreasurers, Assistant Controllers and such other officersand agents with such powers and duties as it shall deemnecessary.The Board of Directors may assign suchadditional titles to one or more of the officers as itshall deem appropriate.Any one person may hold any numberof offices of the corporation at any one time unlessspecifically prohibited therefrom by law.The salaries andother compensation of the officers of the corporation shallbe fixed by or in the manner designated by the Board ofDirectors. Section 28.Tenure and Duties of Officers. (a.)General.All officers shall hold office at thepleasure of the Board of Directors and until theirsuccessors shall have been duly elected and qualified,unless sooner removed.Any officer elected or appointed bythe Board of Directors may be removed at any time by theBoard of Directors.If the office of any officer becomesvacant for any reason, the vacancy may be filled by theBoard of Directors. (b.)Duties of Chairman of the Board of Directors.The Chairman of the Board of Directors, when present, shallpreside at all meetings of the stockholders and the Boardof Directors.The Chairman of the Board of Directors shallperform other duties commonly incident to his office andshall also perform such other duties and have such otherpowers as the Board of Directors shall designate from timeto time.If there is no President, then the Chairman ofthe Board of Directors shall also serve as the ChiefExecutive Officer of the corporation and shall have thepowers and duties prescribed in paragraph (c) of thisSection 28. (c.)Duties of President.The President shall presideat all meetings of the stockholders and at all meetings ofthe Board of Directors, unless the Chairman of the Board ofDirectors has been appointed and is present.Unless someother officer has been elected Chief Executive Officer ofthe corporation, the President shall be the chief executiveofficer of the corporation and shall, subject to thecontrol of the Board of Directors, have generalsupervision, direction and control of the business andofficers of the corporation.The President shall performother duties commonly incident to his office and shall alsoperform such other duties and have such other powers as theBoard of Directors shall designate from time to time. (d.)Duties of Vice Presidents.The Vice Presidentsmay assume and perform the duties of the President in theabsence or disability of the President or whenever theoffice of President is vacant.The Vice Presidents shallperform other duties commonly incident to their office andshall also perform such other duties and have such otherpowers as the Board of Directors or the President shalldesignate from time to time.(e.)Duties of Secretary.The Secretary shall attendall meetings of the stockholders and of the Board ofDirectors and shall record all acts and proceedings thereofin the minute book of the corporation.The Secretary shallgive notice in conformity with these Bylaws of all meetingsof the stockholders and of all meetings of the Board ofDirectors and any committee thereof requiring notice.TheSecretary shall perform all other duties given him in theseBylaws and 10 other duties commonly incident to his office andshall also perform such other duties and have such otherpowers as the Board of Directors shall designate from timeto time.The President may direct any Assistant Secretaryto assume and perform the duties of the Secretary in theabsence or disability of the Secretary, and each AssistantSecretary shall perform other duties commonly incident tohis office and shall also perform such other duties andhave such other powers as the Board of Directors or thePresident shall designate from time to time. (f.)Duties of Chief Financial Officer.The ChiefFinancial Officer shall keep or cause to be kept the booksof account of the corporation in a thorough and propermanner and shall render statements of the financial affairsof the corporation in such form and as often as required bythe Board of Directors or the President.The ChiefFinancial Officer, subject to the order of the Board ofDirectors, shall have the custody of all funds andsecurities of the corporation.The Chief Financial Officershall perform other duties commonly incident to his officeand shall also perform such other duties and have suchother powers as the Board of Directors or the Presidentshall designate from time to time.The President maydirect the Treasurer or any Assistant Treasurer, or theController or any Assistant Controller to assume andperform the duties of the Chief Financial Officer in theabsence or disability of the Chief Financial Officer, andeach Treasurer and Assistant Treasurer and each Controllerand Assistant Controller shall perform other dutiescommonly incident to his office and shall also perform suchother duties and have such other powers as the Board ofDirectors or the President shall designate from time totime. Section 29.Delegation of Authority.The Boardof Directors may from time to time delegate the powers orduties of any officer to any other officer or agent,notwithstanding any provision hereof. Section 30.Resignations.Any officer may resignat any time by giving written notice to the Board ofDirectors or to the President or to the Secretary.Anysuch resignation shall be effective when received by theperson or persons to whom such notice is given, unless alater time is specified therein, in which event theresignation shall become effective at such later time.Unless otherwise specified in such notice, the acceptanceof any such resignation shall not be necessary to make iteffective.Any resignation shall be without prejudice tothe rights, if any, of the corporation under any contractwith the resigning officer. Section 31.Removal.Any officer may be removedfrom office at any time, either with or without cause, bythe affirmative vote of a majority of the directors inoffice at the time, or by the unanimous written consent ofthe directors in office at the time, or by any committee orsuperior officers upon whom such power of removal may havebeen conferred by the Board of Directors. ARTICLE VI EXECUTION OF CORPORATE INSTRUMENTS AND VOTINGOF SECURITIES OWNED BY THE CORPORATION Section 32.Execution of Corporate Instrument.The Board of Directors may, in its discretion, determinethe method and designate the signatory officer or officers,or other person or persons, to execute on behalf of thecorporation any corporate instrument or document, or tosign on 11 behalf of the corporation the corporate namewithout limitation, or to enter into contracts on behalf ofthe corporation, except where otherwise provided by law orthese Bylaws, and such execution or signature shall bebinding upon the corporation. Unless otherwise specifically determined by the Boardof Directors or otherwise required by law, promissorynotes, deeds of trust, mortgages and other evidences ofindebtedness of the corporation, and other corporateinstruments or documents requiring the corporate seal, andcertificates of shares of stock owned by the corporation,shall be executed, signed or endorsed by the Chairman ofthe Board of Directors, or the President or any VicePresident, and by the Secretary or Treasurer or anyAssistant Secretary or Assistant Treasurer.All otherinstruments and documents requiting the corporatesignature, but not requiring the corporate seal, may beexecuted as aforesaid or in such other manner as may bedirected by the Board of Directors. All checks and drafts drawn on banks or otherdepositaries on funds to the credit of the corporation orin special accounts of the corporation shall be signed bysuch person .or persons as the Board of Directors shallauthorize so to do. Unless authorized or ratified by the Board ofDirectors or within the agency power of an officer, noofficer, agent or employee shall have any power orauthority to bind the corporation by any contract orengagement or to pledge its credit or to render it liablefor any purpose or for any amount. Section 33.Voting of Securities Owned by theCorporation.All stock and other securities of othercorporations owned or held by the corporation for itself,or for other parties in any capacity, shall be voted, andall proxies with respect thereto shall be executed, by theperson authorized so to do by resolution of the Board ofDirectors, or, in the absence of such authorization, by theChairman of the Board of Directors, the Chief ExecutiveOfficer, the President, or any Vice President. ARTICLE VII SHARES OF STOCK Section 34.Form and Execution of Certificates.Certificates for the shares of stock of the corporationshall be in such form as is consistent with the Articles ofIncorporation and applicable law.Every holder of stock inthe corporation shall be entitled to have a certificatesigned by or in the name of the corporation by the Chairmanof the Board of Directors, or the President or any VicePresident and by the Treasurer or Assistant Treasurer orthe Secretary or Assistant Secretary, certifying the numberof shares owned by him in the corporation.Any or all ofthe signatures on the certificate may be facsimiles.Incase any officer, transfer agent, or registrar who hassigned or whose facsimile signature has been placed upon acertificate shall have ceased to be such officer, transferagent, or registrar before such certificate is issued, itmay be issued with the same effect as if he were suchofficer, transfer agent, or registrar at the date of issue.Each certificate shall state upon the face or back thereof,in full or in summary, all of the powers, designations,preferences, and rights, and the limitations orrestrictions of the shares authorized to be issued orshall, except as otherwise required by law, set forth onthe face or back a statement that the corporation willfurnish without charge to each stockholder who so requeststhe powers, designations, preferences and 12 relative,participating, optional, or other special rights of eachclass of stock or series thereof and the qualifications,limitations or restrictions of such preferences and/orrights.Within a reasonable time after the issuance ortransfer of uncertificated stock, the corporation shallsend to the registered owner thereof a written noticecontaining the information required to be set forth orstated on certificates pursuant to this section orotherwise required by law or with respect to this section astatement that the corporation will furnish without chargeto each stockholder who so requests the powers,designations, preferences andrelative participating, optional or other special rights ofeach class of stock or series thereof and thequalifications, limitations or restrictions of suchpreferences and/or rights.Except as otherwise expresslyprovided by law, the rights and obligations of the holdersof certificates representing stock of the same class andseries shall be identical. Section 35.Lost Certificates.A new certificateor certificates shall be issued in place of any certificateor certificates theretofore issued by the corporationalleged to have been lost, stolen, or destroyed, upon themaking of an affidavit of that fact by the person claimingthe certificate of stock to be lost, stolen, or destroyed.The corporation may require, as a condition precedent tothe issuance of a new certificate or certificates, theowner of such lost, stolen, or destroyed certificate orcertificates, or his legal representative, to advertise thesame in such manner as it shall require or to give thecorporation a surety bond in such form and amount as it maydirect as indemnity against any claim that may be madeagainst the corporation with respect to the certificatealleged to have been lost, stolen, or destroyed. Section 36.Transfers. (a.)Transfers of record of shares of stock of the corporationshall be made only upon its books by the holders thereof, inperson orby attorney duly authorized, and upon the surrender of aproperlyendorsed certificate or certificates for a like number ofshares. (b.)The corporation shall have power to enter intoand perform any agreement with any number of stockholdersof any one or more classes of stock of the corporation torestrict the transfer of shares of stock of the corporationof any one or more classes owned by such stockholders inany manner not prohibited by the General Corporation Law ofNevada. Section 37.Fixing Record Dates. (a.) In order that the corporation may determine thestockholders entitled to notice of or to vote at anymeeting of stockholders or any adjournment thereof, theBoard of Directors may fix, in advance, a record date,which record date shall not precede the date upon which theresolution fixing the record date is adopted by the Boardof Directors, and which record date shall not be more thansixty (60) nor less than ten (10) days before the date ofsuch meeting.If no record date is fixed by the Board ofDirectors, the record date for determining stockholdersentitled to notice of or to vote at a meeting ofstockholders shall be at the close of business on the daynext preceding the day on which notice is given, or ifnotice is waived, at the close of business on the day nextpreceding the day on which the meeting is held.Adetermination of stockholders of record entitled to noticeof or to vote at a meeting of stockholders shall apply toany adjournment of the meeting; provided, however, that theBoard of Directors may fix a new record date for theadjourned meeting. 13 (b.) In order that the corporation may determine thestockholders entitled to receive payment of any dividend orother distribution or allotment of any rights or thestockholders entitled to exercise any rights in respect ofany change, conversion or exchange of stock, or for thepurpose of any other lawful action, the Board of Directorsmay fix, in advance, a record date, which record date shallnot precede the date upon which the resolution fixing therecord date is adopted, and which record date shall be notmore than sixty (60) days prior to such action.If norecord date is filed, the record date for determiningstockholders for any such purpose shall be at the close ofbusiness on the day on which the Board of Directors adoptsthe resolution relating thereto. Section 38.Registered Stockholders.The corporationshall be entitled to recognize the exclusive right of aperson registered on its books as the owner of shares toreceive dividends, and to vote as such owner, and shall notbe bound to recognize any equitable or other claim to orinterest in such share or shares on the part of any otherperson whether or not it shall have express or other noticethereof, except as otherwise provided by the laws ofNevada. ARTICLE VIII OTHER SECURITIES OF THE CORPORATION Section 39.Execution of Other Securities.Allbonds, debentures and other corporate securities of thecorporation, other than stock certificates (covered inSection34), may be signed by the Chairman of the Board ofDirectors, the President or any Vice President, or suchother person as may be authorized by the Board ofDirectors, and the corporate seal impressed thereon or afacsimile of such seal imprinted thereon and attested bythe signature of the Secretary or an Assistant Secretary,or the Chief Financial Officer or Treasurer or an AssistantTreasurer; provided, however, that where any such bond,debenture or other corporate security shall beauthenticated by the manual signature, or where permissiblefacsimile signature, of a trustee under an indenturepursuant to which such bond, debenture or other corporatesecurity shall be issued, the signatures of the personssigning and attesting the corporate seal on such bond,debenture or other corporate security may be the imprintedfacsimile of the signatures of such persons.Interestcoupons appertaining to any such bond, debenture or othercorporate security, authenticated by a trustee asaforesaid, shall be signed by the Treasurer or an AssistantTreasurer of the corporation or such other person as may beauthorized by the Board of Directors, or bear imprintedthereon the facsimile signature of such person.In caseany officer who shall have signed or attested any bond,debenture or other corporate security, or whose facsimilesignature shall appear thereon or on any such interestcoupon, shall have ceased to be such officer before thebond, debenture or other corporate security so signed orattested shall have been delivered, such bond, debenture orother corporate security nevertheless may be adopted by thecorporation and issued and delivered as though the personwho signed the same or whose facsimile signature shall havebeen used thereon had not ceased to be such officer of thecorporation. ARTICLE IX DIVIDENDS Section 40.Declaration of Dividends.Dividendsupon the capital stock of the corporation, subject to theprovisions of the Articles of Incorporation, if any, may bedeclared by the Board of Directors pursuant to law at anyregular or special meeting.Dividends may be paid in cash,in property, or in shares of the capital stock, subject tothe provisions of the Articles of Incorporation. 14 Section 41.Dividend Reserve.Before payment of anydividend, there may be set aside out of any funds of thecorporation available for dividends such sum or sums as theBoard of Directors from time to time, in their absolutediscretion, think proper as a reserve or reserves to meetcontingencies, or for equalizing dividends, or forrepairing or maintaining any property of the corporation,or for such other purpose as the Board of Directors shallthink conducive to the interests of the corporation, andthe Board of Directors may modify or abolish any suchreserve in the manner in which it was created. ARTICLE X FISCAL YEAR Section 42.Fiscal Year.The fiscal year of thecorporation shall be fixed by resolution of the Board ofDirectors. ARTICLE XI INDEMNIFICATION Section 43.Indemnification of Directors, ExecutiveOfficers, Other Officers, Employees and Other Agents. (a.)Directors Officers.The corporation shallindemnify its directors and officers to the fullest extentnot prohibited by the Nevada General Corporation Law;provided, however, that the corporation may modify theextent of such indemnification by individual contracts withits directors and officers; and, provided, further, thatthe corporation shall not be required to indemnify anydirector or officer in connection with any proceeding (orpart thereof) initiated by such person unless (i) suchindemnification is expressly required to be made by law,(ii) the proceeding was authorized by the Board ofDirectors of the corporation, (iii) such indemnification isprovided by the corporation, in its sole discretion,pursuant to the powers vested in the corporation under theNevada General Corporation Law or (iv) such indemnificationis required to be made under subsection (d). (b.)Employees and Other Agents.The corporationshall have power to indemnify its employees and otheragents as set forth in the Nevada General Corporation Law. (c.)Expense.The corporation shall advance to anyperson who was or is a party or is threatened to be made aparty to any threatened, pending or completed action, suitor proceeding, whether civil, criminal, administrative orinvestigative, by reason of the fact that he is or was adirector or officer, of the corporation, or is or wasserving at the request of the corporation as a director orexecutive officer of another corporation, partnership,joint venture, trust or other enterprise, prior to thefinal disposition of the proceeding, promptly followingrequest therefor, all expenses incurred by any director orofficer in connection with such proceeding upon receipt ofan undertaking by or on behalf of such person to repay saidmounts if it should be determined ultimately that suchperson is not entitled to be indemnified under this Bylawor otherwise. Notwithstanding the foregoing, unless otherwisedetermined pursuant to paragraph (e) of this Bylaw, noadvance shall be made by the corporation to an officer ofthe corporation (except by reason of the fact that suchofficer is or was a director of the corporation in whichevent this paragraph shall not apply) in any action, suitor proceeding, whether civil, criminal, administrative orinvestigative, if a determination is reasonably andpromptly 15 made (i) by the Board of Directors by a majorityvote of a quorum consisting of directors who were notparties to the proceeding, or (ii) if such quorum is notobtainable, or, even if obtainable, a quorum ofdisinterested directors so directs, by independent legalcounsel in a written opinion, that the facts known to thedecision-making party at the time such determination ismade demonstrate clearly and convincingly that such personacted in bad faith or in a manner that such person did notbelieve to be in or not opposed to the best interests ofthe corporation. (d.)Enforcement.Without the necessity of enteringinto an express contract, all rights to indemnification andadvances to directors and officers under this Bylaw shallbe deemed to be contractual rights and be effective to thesame extent and as if provided for in a contract betweenthe corporation and the director or officer.Any right toindemnification or advances granted by this Bylaw to adirector or officer shall be enforceable by or on behalf ofthe person holding such right in any court of competentjurisdiction if (i) the claim for indemnification oradvances is denied, in whole or in part, or (ii) nodisposition of such claim is made within ninety (90) daysof request therefor.The claimant in such enforcementaction, if successful in whole or in part, shall beentitled to be paid also the expense of prosecuting hisclaim.In connection with any claim for indemnification,the corporation shall be entitled to raise as a defense toany such action that the claimant has not met the standardof conduct that make it permissible under the NevadaGeneral Corporation Law for the corporation to indemnifythe claimant for the amount claimed.In connection withany claim by an officer of the corporation (except in anyaction, suit or proceeding, whether civil, criminal,administrative or investigative, by reason of the fact thatsuch officer is or was a director of the corporation) foradvances, the corporation shall be entitled to raise adefense as to any such action clear and convincing evidencethat such person acted in bad faith or in a manner thatsuch person did not believe to be in or not opposed in thebest interests of the corporation, or with respect to anycriminal action or proceeding that such person actedwithout reasonable cause to believe that his conduct waslawful.Neither the failure of the corporation (includingits Board of Directors, independent legal counsel or itsstockholders) to have made a determination prior to thecommencement of such action that indemnification of theclaimant is proper in the circumstances because he has metthe applicable standard of conduct set forth in the NevadaGeneral Corporation Law, nor an actual determination by thecorporation (including its Board of Directors, independentlegal counsel or its stockholders) that the claimant hasnot met such applicable standard of conduct, shall be adefense to the action or create a presumption that claimanthas not met the applicable standard of conduct.In anysuit brought by a director or officer to enforce a right toindemnification or to an advancement of expenses hereunder,the burden of proving that the director or officer is notentitled to be indemnified, or to such advancement ofexpenses, under this Article XI or otherwise shall be onthe corporation. (e.)Non-Exclusivity of Rights.The rights conferredon any person by this Bylaw shall not be exclusive of anyother right which such person may have or hereafter acquireunder any statute, provision of the Articles ofIncorporation, Bylaws, agreement, vote of stockholders ordisinterested directors or otherwise, both as to action inhis official capacity and as to action in another capacitywhile holding office.The corporation is specificallyauthorized to enter into individual contracts with any orall of its directors, officers, employees or agentsrespecting indemnification and advances, to the fullestextent not prohibited by the Nevada General CorporationLaw. 16 (f.)Survival of Rights.The rights conferred on anyperson by this Bylaw shall continue as to a person who hasceased to be a director, officer, employee or other agentand shall inure to the benefit of the heirs, executors andadministrators of such a person. (g.)Insurance.To the fullest extent permitted bythe Nevada General Corporation Law, the corporation, uponapproval by the Board of Directors, may purchase insuranceon behalf of any person required or permitted to beindemnified pursuant to this Bylaw. (h.)Amendments.Any repeal or modification of thisBylaw shall only be prospective and shall not affect therights under this Bylaw in effect at the time of thealleged occurrence of any action or omission to act that isthe cause of any proceeding against any agent of thecorporation. (i.)Saving Clause.If this Bylaw or any portionhereof shall be invalidated on any ground by any court ofcompetent jurisdiction, then the corporation shallnevertheless indemnify each director and officer to thefull extent not prohibited by any applicable portion ofthis Bylaw that shall not have been invalidated, or by anyother applicable law. (j.)Certain Definitions.For the purposes of thisBylaw, the following definitions shall apply: (i.)The term "proceeding" shall be broadly construedand shall include, without limitation, theinvestigation, preparation, prosecution, defense,settlement, arbitration and appeal of, and the givingof testimony in, any threatened, pending or completedaction, suit or proceeding, whether civil, criminal,administrative or investigative. (ii.)The term "expenses" shall be broadlyconstrued and shall include, without limitation, courtcosts, attorneys' fees, witness fees, fines, amountspaid in settlement or judgment and any other costs andexpenses of any nature or kind incurred in connectionwith any proceeding. (iii.) The term the "corporation" shall include, inaddition to the resulting corporation, any constituentcorporation (including any constituent of aconstituent) absorbed in a consolidation or mergerwhich, if its separate existence had continued, wouldhave had power and authority to indemnify itsdirectors, officers, and employees or agents, so thatany person who is or was a director, officer, employeeor agent of such constituent corporation, or is or wasserving at the request of such constituent corporationas a director, officer, employee or agent or anothercorporation, partnership, joint venture, trust orother enterprise, shall stand in the same positionunder the provisions of this Bylaw with respect to theresulting or surviving corporation as he would havewith respect to such constituent corporation if itsseparate existence had continued. (iv.) References to a "director," "executiveofficer," "officer," "employee," or "agent" of thecorporation shall include, without limitation,situations where such person is serving at the requestof the corporation as, respectively, a director,executive officer, officer, employee, trustee or agentof another corporation, partnership, joint venture,trust or other enterprise. 17 (v.) References to "other enterprises" shall includeemployee benefit plans; references to "fines" shallinclude any excise taxes assessed on a person withrespect to an employee benefit plan; and references to"serving at the request of the corporation" shallinclude any service as a director, officer, employeeor agent of the corporation which imposes duties on,or involves services by, such director, officer,employee, or agent with respect to an employee benefitplan, its participants, or beneficiaries; and a personwho acted in good faith and in a manner he reasonablybelieved to be in the interest of the participants andbeneficiaries of an employee benefit plan shall bedeemed to have acted in a manner "not opposed to thebest interests of the corporation" as referred to inthis Bylaw. ARTICLE XII NOTICES Section 44.Notices. (a.)Notice to Stockholders.Whenever, under anyprovisions of these Bylaws, notice is required to be givento any stockholder, it shall be given in writing, timelyand duly deposited in the United States mail, postageprepaid, and addressed to his last known post officeaddress as shown by the stock record of the corporation orits transfer agent. (b.)Notice to directors.Any notice required to begiven to any director may be given by the method stated insubsection (a), or by facsimile, telex or telegram, exceptthat such notice other than one which is deliveredpersonally shall be sent to such address as such directorshall have filed in writing with the Secretary, or, in theabsence of such filing, to the last known post officeaddress of such director. (c.)Affidavit of Mailing. An affidavit of mailing,executed by a duly authorized and competent employee of thecorporation or its transfer agent appointed with respect tothe class of stock affected, specifying the name andaddress or the names and addresses of the stockholder orstockholders, or director or directors, to whom any suchnotice or notices was or were given, and the time andmethod of giving the same, shall in the absence of fraud,be prima facie evidence of the facts therein contained. (d.)Time Notices Deemed Given.All notices given bymail, as above provided, shall be deemed to have been givenas at the time of mailing, and all notices given byfacsimile, telex or telegram shall be deemed to have beengiven as of the sending time recorded at time oftransmission. (e.)Methods of Notice.It shall not be necessarythat the same method of giving notice be employed inrespect of all directors, but one permissible method may beemployed in respect of any one or more, and any otherpermissible method or methods may be employed in respect ofany other or others. (f.)Failure to Receive Notice. The period orlimitation of time within which any stockholder mayexercise any option or right, or enjoy any privilege orbenefit, or be required to act, or within which anydirector may exercise any power or right, or enjoy anyprivilege, pursuant to any notice sent him ill the mannerabove provided, shall not be affected or extended in anymanner by the failure of such stockholder or such directorto receive such notice. 18 (g.)Notice to Person with Whom Communication IsUnlawful.Whenever notice is required to be given, underany provision of law or of the Articles of Incorporation orBylaws of the corporation, to any person with whomcommunication is unlawful, the giving of such notice tosuch person shall not be require and there shall be no dutyto apply to any governmental authority or agency for alicense or permit to give such notice to such person.Anyaction or meeting which shall be taken or held withoutnotice to any such person with whom communication isunlawful shall have the same force and effect as if suchnotice had been duly given.In the event that the actiontaken by the corporation is such as to require the filingof a certificate under any provision of the Nevada GeneralCorporation Law, the certificate shall state, if such isthe fact and if notice is required, that notice was givento all persons entitled to receive notice except suchpersons with whom communication is unlawful. (h.)Notice to Person with Undeliverable Address.Whenever notice is required to be given, under anyprovision of law or the Articles of Incorporation or Bylawsof the corporation, to any stockholder to whom (i) noticeof two consecutive annual meetings, and all notices ofmeetings or of the taking of action by written consentwithout a meeting to such person during the period betweensuch two consecutive annual meetings, or (ii) all, and atleast two, payments (if sent by first class mail) ofdividends or interest on securities during a twelve-monthperiod, have been mailed addressed to such person at hisaddress as shown on the records of the corporation and havebeen returned undeliverable, the giving of such notice tosuch person shall not be required.Any action or meetingwhich shall be taken or held without notice to such personshall have the same force and effect as if such notice hadbeen duly given.If any such person shall deliver to thecorporation a written notice setting forth his then currentaddress, the requirement that notice be given to suchperson shall be reinstated.In the event that the actiontaken by the corporation is such as to require the filingof a certificate under any provision of the Nevada GeneralCorporation Law, the certificate need not state that noticewas not given to persons to whom notice was not required tobe given pursuant to this paragraph. ARTICLE XII AMENDMENTS Section 45.Amendments.The Board of Directors shall have the power to adopt,amend, or repeal Bylaws as set forth in the Articles ofIncorporation. ARTICLE XIV LOANS TO OFFICERS Section 46.Loans to Officers.The corporationmay lend money to, or guarantee any obligation of, orotherwise assist any officer or other employee of thecorporation or of its subsidiaries, including any officeror employee who is a Director of the corporation or itssubsidiaries, whenever, in the judgment of the Board ofDirectors, such loan, guarantee or assistance mayreasonably be expected to benefit the corporation.Theloan, guarantee or other assistance may be with or withoutinterest and may be unsecured, or secured in such manner asthe Board of Directors shall approve, including, withoutlimitation, a pledge of shares of stock of the corporation.Nothing in these Bylaws shall be deemed to deny, limit orrestrict the powers of guaranty or warranty of thecorporation at common law or under any statute. 19 Declared as the Revised By-laws of MineralRite Corp., as of the 31st day of August, 2012 Signature of Officer: /s/ Guy Peckham, President and Director 20
